UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2015 Alder BioPharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36431 90-0134860 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 11804 North Creek Parkway South Bothell, WA (Address of principal executive offices) (Zip Code) (425) 205-2900 Registrant’s telephone number, including area code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On November 5, 2015, Alder BioPharmaceuticals, Inc. issued a press release announcing financial results for the third quarter ended September 30, 2015. A copy of the press release is furnished herewith as Exhibit 99.1 and incorporated into this Form 8-K by reference. The information included under Item2.02 of this report is being furnished and shall not be deemed ‘‘filed’’ for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release of Alder BioPharmaceuticals, Inc. dated November 5, 2015 SIGNATURES
